DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JAY R. SINGER,
                                 Appellant,

                                     v.

                NOREEN SINGER and SALLY CHAZAN,
                           Appellees.

                               No. 4D21-1011

                          [September 15, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; G. Joseph Curley, Judge; L.T. Case
No. 50-2018-CA-004117-XXXX-MB.

   Jay Russell Singer, Lantana, pro se.

   Noreen Singer, Boca Raton, pro se.

PER CURIAM.

    We affirm the trial court’s denial of a continuation of an injunction
preventing appellee from encumbering her real property. A “trial court is
afforded broad discretion in granting, denying, dissolving or modifying
injunctions, and unless a clear abuse of discretion is demonstrated, an
appellate court must not disturb the trial court’s decision.” Carricarte v.
Carricarte, 961 So. 2d 1019, 1020 (Fla. 3d DCA 2007) (quoting Jackson v.
Echols, 937 So. 2d 1247, 1249 (Fla. 3d DCA 2006)). We dismiss this
appeal as to the remaining issues raised as they are not within the scope
of our jurisdiction pursuant to Florida Rule of Appellate Procedure 9.130.

WARNER, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.